   Dane Exnowski, SBN 281996
 1 McCalla Raymer Leibert Pierce, LLP
 2 301 E. Ocean Boulevard, Suite 1720
   Long Beach, CA 90802
 3 Telephone: 562-661-5060
   Dane.Exnowski@mccalla.com
 4
 5
 6                             UNITED STATES BANKRUPTCY COURT
 7           FOR THE NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 8 In re:                                              Case No. 20-40274
   Carmen Gesteen Crump
 9                                                     Chapter: 13
10                                                     REQUEST FOR NOTICE
11
                                            Debtor.
12
13 TO THE CLERK OF THE COURT AND ANY INTERESTED PARTIES:
14          Wells Fargo Bank, N.A. ("Secured Creditor") requests notice of any proceeding, hearing
15 and/or report in this matter including, but not limited to, notices under Federal Rules of
16 Bankruptcy Procedure 2002(g) and the Local Bankruptcy Rules of this Bankruptcy Court.
17 Secured Creditor requests that the following name and address be added to the mailing list in this
18 matter as an interested party to the mailing service list in the above referenced case be mailed to:
                   Wells Fargo Bank, N.A.
19
                   c/o McCalla Raymer Leibert Pierce LLP
20                 Bankruptcy Department
                   1544 Old Alabama Road
21                 Roswell, GA 30076
22
23 Dated: 02/20/2020                                   Respectfully Submitted,
24                                                    McCalla Raymer Leibert Pierce, LLP
                                                  By: /s/Dane Exnowski
25
                                                       Dane Exnowski
26
27
28



     Case: 20-40274      Doc# 15     Filed: 02/20/20     Entered: 02/20/20 10:05:11        Page 1 of 1
